I concur in what Judge Sloane has said, and would add merely a word. It seems to me that in view of the finding of the commission that Bauer had assumed the relation of father toward the child, the character of his relations with the child's mother is a false quantity in the case. The final question was, Did Bauer stand in loco parentis toward the child, had he genuinely assumed toward the child the relation of father? If he had (and the commission finds he had and the finding is supported by the evidence), it makes no difference how or why he had. The relation was there and by virtue of it the *Page 209 
child was a member of his household in good faith, and that is enough. If an unmarried man should pick up some waif, become attached to it, have it live with him, support it and look after it, assume toward it in every way the character of a father, could anyone seriously doubt that it was a dependent member of his household? If it would be a dependent member of his household under those circumstances, how is the relation changed or affected by the fact that it originated in an unlawful relation with the child's mother? That fact might have some weight in determining whether he had genuinely assumed the relation of father toward the child, but if it appeared that he had, the reason or reasons why he had done so become wholly unimportant.